Citation Nr: 9906485	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  96-04 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to separate evaluations for glaucoma and a 
psychiatric disorder secondary thereto.

2.  Entitlement to an increased rating for a psychiatric 
disorder currently evaluated as 30 percent disabling.

3.  Entitlement to an increased (compensable) rating for 
glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel
INTRODUCTION

The veteran had active service from September 1990 to June 
1991.  In October 1991, he sought service connection for 
several disorders including pigmentary dispersion glaucoma 
and a psychiatric disorder secondary to glaucoma.  A March 
1992 rating decision granted service connection for 
pigmentary dispersion glaucoma with secondary depression and 
assigned a 30 percent evaluation.  An October 1994 rating 
decision proposed to reduce the evaluation to 10 percent and 
the veteran was notified of the proposed reduction in a 
letter of the same month.  This appeal arises from a January 
1995 rating decision that implemented the proposed reduction 
effective April 1, 1995.

In his April 1995 Notice of Disagreement, the veteran 
requested that his rating be increased rather than reduced.  
In a March 1996 rating decision, the evaluation for glaucoma 
with secondary depression was increased to 20 percent 
disabling; the increased rating was made effective the date 
of the April 1995 reduction.  In a July 1996 rating decision, 
the 30 percent evaluation was restored; the restoration of 
the evaluation was made effective the date of the April 1995 
reduction.  However, the April 1995 Notice of Disagreement 
did not merely disagree with the reduction, it raised the 
issue of an increased rating.  That issue, the accurate 
evaluation for the service-connected disorders, is addressed 
in the remand section of this decision.

In a June 1996 letter, his representative claimed that the 
veteran was entitled to one rating for glaucoma and a 
separate rating for a psychiatric disorder.  That claim was 
denied in the July 1996 rating decision and a July 1996 
Supplemental Statement of the Case addressed that denial.  In 
correspondence of the same month, the veteran was advised 
that the Supplemental Statement of the Case included issues 
not previously addressed and that he might wish to perfect an 
appeal as to those issues.  An October 1996 Statement of 
Accredited Representation in Appealed Case reiterated the 
claim for entitlement to separate ratings and, since that 
statement was filed within one year of the July 1996 rating 
decision, it is accepted in lieu of a formal Substantive 
Appeal.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran currently has pigmentary dispersion glaucoma, 
first manifested in service.

3.  The veteran currently has a psychiatric disorder that was 
caused by the service-connected pigmentary dispersion 
glaucoma.

4.  Although the veteran's psychiatric disorder was caused by 
a physiologic one, it is a separate disability.


CONCLUSION OF LAW

Multiple disabilities arising from a single disease entity 
must be rated separately.  38 U.S.C.A. §§ 1110, 1155 (1991); 
38 C.F.R. §§ 3.303, 3.310(a), 4.14, 4.25(b), 4.126(d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

The veteran's service medical records include one from 
November 1990 showing a diagnosis of glaucoma and bearing the 
notation "[c]onsider ?."  (? is the Greek letter "psi" and 
is medical shorthand for "psychiatric."  NEIL M. DAVIS, 
MEDICAL ABBREVIATIONS 277 (8th ed. 1997)).  A January 1991 
summary, prepared for an initial medical board, recorded 
intraocular pressures of 51.  A May 1991 Physical Evaluation 
Board report found that the veteran incurred primary simple 
glaucoma in the line of duty and that he was physically unfit 
for further duty.

In October 1991, the veteran claimed service connection for 
glaucoma and for a psychiatric disorder secondary thereto.

At a December 1991 VA ophthalmologic examination, it was 
noted that the veteran began complaining of headaches in 
November 1990 and that intraocular pressures in the 50 range 
were recorded.  Currently, he reported fluctuating 
intraocular pressures and mild visual field defects.  On 
examination, pressures were 30 and 31 and cup-to-disk ratios 
were .40 and .45 in the right and left eye, respectively.  
The assessment was pigmentary "spersions listed" 
syndrome/glaucoma.

A December 1991 VA psychiatric examination noted that the 
veteran became interested in aviation as a teenager, began 
flying solo and received his commercial pilot's license at 
age 18, and worked as a commercial pilot of light planes and 
helicopters before being called to active duty from the Coast 
Guard Reserve for service in the Persian Gulf.  He was unable 
to fly after being diagnosed with glaucoma, was unemployed as 
a result, realized a drastic reduction in income, and his 
wife was working to support the family.  The situation 
diminished his sense of self-worth, he became despondent, and 
he sought religious, though not psychiatric, counseling.  He 
reported insomnia, a weight gain of more than 20 pounds 
during the preceding year, and crying spells.  On 
examination, his speech was clear and coherent, judgment and 
insight were intact, and cognitive functioning reflected 
above-average intelligence.  He denied perceptual 
abnormalities as well as suicidal, homicidal, and paranoid 
ideation.  He denied guilt feelings and helplessness but 
hopelessness seemed to be present and his affect was 
depression.  The impression was a psychiatric condition 
consistent with depression due to the vocational and social 
effects of his disabling glaucoma.  The Axis I diagnosis was 
a depressive disorder, not otherwise specified, secondary to 
glaucoma.  On Axis V, his Global Assessment of Functioning 
(GAF) score was 50-70 because he was unable to work in the 
vocation for which he was trained.

A March 1992 rating decision stated:  "Entitlement is 
established for pigmentary dispersion glaucoma with secondary 
depression.  A 30% evaluation is assigned . . . as the 
predominant aspects of the disability are currently 
psychological."

At a May 1994 VA ophthalmologic examination, intraocular 
pressures were 30 and 28 in the right and left eye, 
respectively, and cup-to-disk ratios were .50 bilaterally.

At a June 1994 VA psychiatric examination, the veteran 
reported that, although he was no longer able to fly, he 
began working in his father's construction business in May 
1992.  He had some difficulty right after service, and sought 
religious counseling, but believed his symptoms had largely 
resolved.  The examiner noted that the veteran may have 
previously met the criteria for a diagnosis of a depressive 
disorder, but he did not currently meet that criteria.  The 
Axis I diagnosis was phase of life problems, and the GAF 
score was 70.

An October 1994 rating decision proposed a reduction of the 
assigned evaluation to 10 percent disabling.  The veteran was 
notified of the proposed reduction in a letter of the same 
month.  A January 1995 rating decision implemented the 
proposed reduction effective April 1, 1995, and the veteran 
appealed.

VA treatment records included one from April 1995 that 
reflected an admission for surgery, a trabeculectomy, on the 
veteran's right eye.  A June 1995 rating decision awarded a 
temporary 100 percent evaluation, pursuant to 38 C.F.R. 
§ 4.30, from the date of admission to July 1, 1995, at which 
time the rating returned to 10 percent.

A July 1995 VA ophthalmologic examination recorded 
intraocular pressures of 14 and 16 and cup-to-disk ratios of 
.50 x .60 and .40 x .50 in the right and left eye, 
respectively.

At a July 1995 VA examination, the veteran reported part-time 
employment in his father's construction business but stated 
he was no longer able to drive because of his glaucoma.  His 
mood was despondent and he was quite depressed.  
Psychological testing included the Beck Depression Inventory 
and the Minnesota Multiphasic Personality Inventory, both of 
which corroborated the Axis I diagnosis of mood disorder due 
to a general medical condition.  The GAF score was 55.

At a January 1996 VA ophthalmologic examination, intraocular 
pressures were 25 and 18 and cup-to-disk ratios were .70 and 
.50 in the right and left eye, respectively.

A March 1996 rating decision increased the evaluation to 20 
percent disabling with the same effective dates, April 1, 
1995, and July 1, 1995, as the prior 10 percent evaluation.  
Although the 30 percent evaluation of March 1992 was based on 
the veteran's psychiatric symptomatology, and the April 1995 
reduction was based on the lack thereof, a March 1996 
Supplemental Statement of the Case indicated that the 
increase in the evaluation to 20 percent disabling was based 
on the veteran's eye symptomatology.

A June 1996 letter from his representative contended that the 
veteran was entitled to separate ratings for each of the two 
service-connected disabilities.

At a June 1996 VA psychiatric examination, the veteran 
reported that he continued to work for his father's 
construction company but that there were days when his vision 
was considerably diminished.  His vision disorder caused 
financial problems for his family and he noticed that his 
personality began to change, that he became more irritable 
and more easily angered, that he was not eating or sleeping 
well, and that he was depressed.  These changes in his 
personality began to affect his family and he and his wife 
sought marriage counseling.  Currently, he was sleeping 
better but he had become socially withdrawn.  The impression 
was chronic adjustment disorder with depressed mood and the 
GAF score was 50-60.  The examiner noted that the veteran had 
psychological testing and that the reports thereof would have 
been helpful but were not available.

A July 1996 rating decision denied separate evaluations for 
glaucoma and a psychiatric disorder, but restored the 30 
percent evaluation for pigmentary dispersion glaucoma with 
adjustment disorder with depressed mood.

While this case was pending on appeal in October 1998, the 
veteran's representative forwarded to the Board a copy of a 
letter from Rev. Msgr. F. Furfaro, dated in September 1998.  
The latter was essentially to the effect that the veteran and 
his wife had sought counseling due to marital and emotional 
problems caused by the veteran's visual disability.

Analysis

As noted above, the veteran contends that he is entitled to 
one evaluation for glaucoma and to a separate evaluation for 
a psychiatric disorder secondary to glaucoma.

Service connection is granted for disability resulting from 
injury or disease incurred or aggravated in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, 
disabilities proximately caused by or resulting from service-
connected disabilities are also granted service connection.  
38 C.F.R. § 3.310(a).  Finally, except as otherwise provided 
in the VA Schedule for Rating Disabilities, 38 C.F.R. Part 
IV, disabilities arising from a single disease entity must be 
rated separately.  38 C.F.R. § 4.25(b).  On the other hand, 
the evaluation of the same disability, or manifestation of a 
disability, under different diagnoses, referred to as 
"pyramiding," must be avoided.  38 C.F.R. § 4.14.

A note to 38 C.F.R. § 4.132 (1996) provided:

When two diagnoses, one organic and the 
other psychological or psychoneurotic, 
are presented covering the organic and 
psychiatric aspects of a single 
disability entity, only one percentage 
evaluation will be assigned under the 
appropriate diagnostic code determined by 
the rating board to represent the major 
degree of disability.  When the diagnosis 
of the same basic disability is changed 
from an organic one to one in the 
psychological or psychoneurotic 
categories, the condition will be rated 
under the new diagnosis.

(Emphasis added.)  A November 1995 Statement of the Case 
quoted that note.  The regulations were amended in November 
1996, and 38 C.F.R. § 4.126(d) (1998) now provides:

When a single disability has been 
diagnosed both as a physical condition 
and as a mental disorder, the rating 
agency shall evaluate it using a 
diagnostic code which represents the 
dominant (more disabling) aspect of the 
condition (see Sec. 4.14).

(Emphasis added.)  In this case, it is clear that the veteran 
has a psychiatric disorder, variously diagnosed, caused by 
his service-connected glaucoma.  The question presented is 
whether this situation amounts to one disability, for rating 
purposes, or two.

The note to 38 C.F.R. § 4.132 (1996) may have been inartfully 
drafted, and 38 C.F.R. § 4.126(d) (1997) may be little 
improvement, but the Board of Veterans' Appeals (Board) is of 
the view that the provisions quoted above refer to a 
situation such as that presented in Brady v. Brown, 4 
Vet.App. 203 (1993).  In that case, a psychiatric disorder 
produced physiological symptoms, and the United States Court 
of Veterans Appeals (redesignated the United States Court of 
Appeals for Veterans Claims, effective March 1, 1999) 
interpreted 38 U.S.C.A. § 1155 to implicitly contain the 
concept that "the rating schedule may not be employed as a 
vehicle for compensating a claimant twice . . . for the same 
symptomatology" because that would constitute pyramiding.  
The quoted provisions would also apply where an organic brain 
disorder produced psychoneurotic manifestations.  The Board 
finds support for this view in the fact that the second 
sentence in the note to 38 C.F.R. § 4.132 could never have 
any application in a case such as this one.  That is, the 
diagnosis of the veteran's glaucoma will never change to the 
"psychological or psychoneurotic categories."

In our view, the situation here is more akin to that 
presented in Esteban v. Brown, 6 Vet.App. 259 (1994).  There 
a single gunshot wound produced muscle damage and a painful 
scar that was also disfiguring.  The Court held that this 
constituted three distinct disabilities and that the test to 
determine whether a situation presents one, or multiple, 
disabilities is whether there is overlap of symptomatology.  
The Board concludes that, except where an organic brain 
disorder produces psychoneurotic symptoms or where a 
psychoneurotic disorder produces physiologic symptoms, the 
Esteban test must be applied to determine the number of 
disabilities at issue.  Here, there is no evidence of an 
organic brain disorder.  Rather, it is the veteran's glaucoma 
that produced the psychiatric manifestations, there is no 
overlap of symptomatology between his glaucoma and his 
psychiatric disorder, and a separate evaluation is warranted 
for each.


ORDER

Entitlement to separate ratings for pigmentary dispersion 
glaucoma, and for a psychiatric disorder secondary thereto, 
is granted, subject to the regulations governing the payment 
of monetary benefits.


REMAND

The veteran contends that increased ratings are warranted for 
pigmentary dispersion glaucoma and for a psychiatric disorder 
secondary thereto.  Additional evidentiary development is 
needed before these increased rating claims can be 
adjudicated.

First, an evaluation for glaucoma, Diagnostic Code 6013, is 
based on impairment of visual acuity or loss of visual 
fields.  The file contains what appear to be computer-
generated visual field test results but there are no 
interpretations of the results that would enable adjudicators 
to use them to determine an evaluation pursuant to 38 C.F.R. 
§ 4.84.  Thus, an ophthalmologic examination, with visual 
field testing and results interpreted and presented in accord 
with 38 C.F.R. § 4.76, is needed.
Second, the veteran is entitled to a thorough and 
contemporaneous psychiatric examination, including a 
psychological evaluation, that takes into account the records 
of prior medical treatment and prior examinations.  Green v. 
Derwinski, 1 Vet.App. 121 (1991); Lineberger v. Brown, 5 
Vet.App. 367 (1993); Waddell v. Brown, 5 Vet.App. 454 (1993); 
38 C.F.R. § 3.326.  On the report of the June 1996 VA 
psychiatric examination, the examiner said the results of 
recent psychological testing would have been helpful but were 
unavailable.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain from the veteran 
the names and addresses of all health 
care providers from whom he has received 
treatment for glaucoma or a psychiatric 
disorder since 1995.  Thereafter, the RO 
should obtain legible copies of all 
records that have not already been 
obtained.

2.  Upon completion of the development in 
paragraph 1 above, the veteran should be 
afforded VA examinations to determine the 
current nature and extent of all eye and 
psychiatric disability.  It is imperative 
that examiners have the claims file, to 
include this Remand decision, available 
for review prior to the examination.  All 
indicated tests, including visual fields 
and psychological testing, should be 
conducted.  The factors upon which the 
medical opinion is based must be set 
forth in the report.

3.  When the above development has been 
completed, and all evidence obtained has 
been associated with the file, the claim 
should be reviewed by the RO.  If the 
decision remains adverse to the veteran 
in any way, he and his representative 
should be furnished with a Supplemental 
Statement of the Case.  They should then 
be afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals, or by the United States Court of 
Veterans Appeals, for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA ADJUDICATION PROCEDURE MANUAL M21-1, Part IV, 
directs the RO to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 11 -


